567 N.W.2d 696 (1997)
223 Mich. App. 727
CENTRAL MICHIGAN UNIVERSITY SUPERVISORY-TECHNICAL ASSOCIATION, MEA/NEA, Plaintiff-Appellant,
v.
BOARD OF TRUSTEES OF CENTRAL MICHIGAN UNIVERSITY and Central Michigan University, Defendants-Appellees.
Docket No. 191602.
Court of Appeals of Michigan.
Submitted December 12, 1996, at Lansing.
Decided May 30, 1997, at 9:10, a.m.
Released for Publication August 27, 1997.
White, Przybylowicz, Schneider & Baird, P.C. by Thomas A. Baird and Kathleen Corkin Boyle, Okemos, for Plaintiff-Appellant.
Lynch, Gallagher, Lynch & Martineau, P.L.L.C. by Steven W. Martineau, Mt. Pleasant, for Defendants-Appellees.
Before FITZGERALD, P.J., and HOLBROOK and E.R. POST [*], JJ.
FITZGERALD, Presiding Judge.
Plaintiff appeals as of right the order granting defendants' motion for summary disposition pursuant to MCR 2.116(C)(10) and denying plaintiff's motion for summary disposition. We reverse.
Plaintiff argues that defendants improperly denied its request for information pursuant to Michigan's Freedom of Information *697 Act (FOIA), M.C.L. § 15.231 et seq.; M.S.A. § 4.1801(1) et seq. Plaintiff made the request one day after filing suit against defendants in a prior case. Defendants denied plaintiff's FOIA request at that time on the basis that, because plaintiff had filed suit against defendants, plaintiff was not entitled to seek information pursuant to the FOIA, but rather had to follow proper court rule procedure, MCR 2.300 et seq., to obtain it.[1] The prior suit was voluntarily dismissed, and plaintiff brought the instant claim contending that defendants improperly denied its FOIA request. Defendants brought a motion for summary disposition. The trial court, agreeing with defendants' argument, granted defendants' motion.[2] We review a motion for summary disposition granted under MCR 2.116(C)(10) de novo to determine whether there is factual support for a claim. Radtke v. Everett, 442 Mich. 368, 374, 501 N.W.2d 155 (1993); Borman v. State Farm Fire & Casualty Co., 198 Mich.App. 675, 678, 499 N.W.2d 419 (1993), affd. 446 Mich. 482, 521 N.W.2d 266 (1994).
The issue here is not whether plaintiff had a substantive right to the information sought, but whether plaintiff could seek the information through the FOIA in light of the fact that it had filed a suit. In Local 312, AFSCME v. Detroit, 207 Mich.App. 472, 525 N.W.2d 487 (1994), the plaintiff sought information pursuant to the FOIA in a labor dispute covered by the public employment relations act (PERA), M.C.L. § 423.201 et seq.; M.S.A. § 17.455(1) et seq. The defendant maintained that plaintiff's request required no response because the union's request was governed by the discovery rules of the PERA and not by the FOIA. This Court, in finding that the documents were not exempt from disclosure under the FOIA, held:
The circuit court did not err in deciding plaintiff's action under the FOIA. The PERA and the FOIA are not conflicting statutes such that the PERA would prevail over the FOIA. See Local 1383, Int'l Ass'n of Fire Fighters, AFL-CIO v. City of Warren, 411 Mich. 462, 311 N.W.2d 702 (1981). We decline defendant's invitation to create an FOIA exception based on the status of the persons requesting the public documents. The Legislature has clearly defined the class of "persons" entitled to seek disclosure of public records. M.C.L. § 15.232(a); M.S.A. § 4.1801(2)(a). There is no sound policy reason for distinguishing between persons who are involved in litigation-type proceedings and those who are not. [ Local 312, supra at 473, 525 N.W.2d 487.]
As in Local 312, we do not detect a conflict between the court rules and the FOIA. The FOIA is not a statutory rule of practice, but rather a mechanism for the public to gain access to information from public bodies regardless of whether there is a case, controversy, or pending litigation. The fact that discovery is available as a result of pending litigation between the parties does not exempt a public body from complying with the public records law. We refuse to read into the FOIA the restriction that, once litigation commences, a party forfeits the right available to all other members of the public and is confined to discovery available in accordance with court rule.
Reversed.
E.R. POST, J., concurred.
HOLBROOK, Judge, concurring.
I concur in the majority opinion but write separately to emphasize the clear distinction between discovery in civil litigation and FOIA requests. Federal courts, in reviewing this issue pursuant to the federal FOIA, on which the Michigan FOIA was modeled, have indicated that the "FOIA was not intended as a device to delay ongoing litigation or to enlarge the scope of discovery beyond that *698 already provided" under the court rules. One was never intended to replace or supplement the other. National Labor Relations Bd. v. Robbins Tire & Rubber Co., 437 U.S. 214, 242, 98 S. Ct. 2311, 2327, 57 L. Ed. 2d 159 (1978); National Labor Relations Bd. v. Sears, Roebuck & Co., 421 U.S. 132, 143, n. 10, 95 S. Ct. 1504, 1513, n. 10, 44 L. Ed. 2d 29 (1975). Thus, the discovery rules and the FOIA represent "two independent schemes for obtaining information" and a FOIA request contemplates a "separate action." United States v. Murdock, 548 F.2d 599 (C.A.5, 1977). Here, plaintiff's request for information pursuant to the FOIA was denied by defendants solely on the basis of the ongoing civil litigation. This was error. The correct approach would be for plaintiff's FOIA request to be evaluated in light of the language and purposes of the FOIA, as well as plaintiff's asserted reason and need for the documents. Robbins Tire & Rubber Co., supra.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Defendants did not deny that plaintiff had a substantive right to the information, only that plaintiff had to follow proper court rule procedure to obtain it.
[2]  In so ruling, the trial court cited Jones v. Wayne Co. Prosecutor's Office, 165 Mich.App. 62, 418 N.W.2d 667 (1987), wherein this Court held that, although the FOIA applied to a prisoner's request for documents related to his criminal appeal, MCR 6.101(L) (now MCR 6.433) governed exclusively when a person seeks records related to his criminal conviction. To the extent that Jones conflicts with our holding in this case, we overrule it.